Title: To Thomas Jefferson from Jean-Armand Tronchin, 2 August 1786
From: Tronchin-Labat, Jean Armand
To: Jefferson, Thomas



Monsieur
à Paris le 2e. Aoust 1786.

J’ay reçu hier au soir la lettre dont vous m’avez honoré le même jour avec les 7 ffos. qu’elle contenoit. Je vais faire parvenir le tout à Messeigneurs du Conseil de Genève qui seront bien reconnoissans des égards que vous avez eu, Monsieur, à leur réquisition; et la famille de Mr. Gallatin bien contente d’aprendre son existence et la position avantageuse dans la quelle il se trouve.
Ce jeune homme a reçu l’éducatïon la plus soignée, at s’il fait souche dans vôtre Pays, j’espère qu’elle lui donnera comme dans le mien des hommes de mérite.
J’ay l’honneur d’etre avec la reconnoissance la plus parfaite de vos bons offices et les sentimens de respect et de la plus haute estime Monsieur Votre très humble et très Obeissant serviteur,

Tronchin

